                    IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION




 UNITED STATES OF AMERICA,                              DOCKET NO: 3:17 CR 182-MOC

                 Plaintiff,                             RULE 16 NOTICE OF EXPERT
                                                        TESTIMONY
 vs.

 ALEXANDER SMITH

                 Defendant(s).

        ALEXANDER SMITH (“Mr. Smith”), by and through counsel of record, Kevin A. Tate,

Senior Litigator, Federal Public Defenders office, pursuant to Rule 16 of the Federal Rules of

Criminal Procedure, hereby gives notice of the defendant’s intention to introduce expert

testimony through the following person at Mr. Smith’s sentencing:

        Dr. STEVAN M. WEINE, M.D.

        Mr. Smith seeks to have Dr. Weine qualified as an expert in Terrorism Risk Assessment

and opine on the likelihood that Mr. Smith would pose a future risk to commits acts of violence

affiliated with Extremism. Specifically, Mr. Smith will elicit the following expert testimony and

opinions:

        1.      That in light of state-of-the-science models for assessing the risk for violence and
involvement in international terrorism, Mr. Smith presents a no risk to low risk for violence
associated with extremism. This assessment considers the criminal act committed to determine
whether it is of such severity and have sufficient elements of intent to kill or maim, either in fact
or by statute, so as to lead logically to a charge of homicide in the vent that physical injury ensued.
Additional factors Dr. Weine considered in reaching this conclusion, include:

              a.     The fact that there is no evidence that Mr. Smith ever committed to extremist
       ideology and has never advocated the use of violence. That there exist no evidence in the




       Case 3:17-cr-00182-MOC-DSC Document 102 Filed 03/10/20 Page 1 of 2
       record that Mr. Smith has a perceived grievance and or perceived injustice and does not
       dehumanize those associated with any perceived injustice.

               b.     Mr. Smith has never develop any materials related to violent extremism. That
       there is no evidence that Mr. Smith has any personal contact with anyone associated with
       violent extremism, aside from the government’s informant in this case. That, Mr. Smith never
       expressed an intention or willingness to be part of violent extremism, or willingness to die
       for any cause.

               c.     Mr. Smith made no plans or preparation for acts of violent extremism
       including any actual plans to travel to Syria. And, Mr. Smith showed no signs of motivation
       related to perceive religious obligation/glorification, criminal opportunism, camaraderie
       group belonging, moral obligation, moral superiority, excitement and adventure, or being
       forced.

               d.      Mr. Smith had no early life exposure to violent extremist ideology. The
       Syrians he knew did not expose him to this type of ideology. He had friends involved from
       Syria, but none that were known to be promoting violent extremism. That Mr. Smith had no
       strategic paramilitary or explosive training, or training in extremist ideology that would fit
       the scientific models for risk of terrorism.

       That based on the above scientifically recognized models and combination of factors, Mr.

Smith possesses none of the traits that would indicate he is a risk to commit acts of terrorism or

other extremist conduct in the future.

                              Respectfully submitted,

                              /Kevin A. Tate
                               KEVIN A. TATE
                              Senior Litigation Counsel
                              NC Bar # 38548
                              Federal Public Defender
                              Western District North Carolina
                              Counsel for Alexander Smith
                              129 West Trade Street, 3rd Floor
                              Charlotte, North Carolina 28202 (704) 374-0720
                              Fax: (704) 374-0722
                              Email: Kevin_Tate @ fd.org


Dated: This 10th Day of March, 2020




       Case 3:17-cr-00182-MOC-DSC Document 102 Filed 03/10/20 Page 2 of 2
